Citation Nr: 0831377	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-03 623 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from May 1988 to January 
1989.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied service connection for bilateral 
hearing loss.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not present during the 
veteran's active service.  

2.  The veteran does not currently have a bilateral hearing 
loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), as amended at 73 Fed. Reg. 23353-56 
(Apr. 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In this case, the Board finds that VA's VCAA notification 
duties have been satisfied.  In an October 2006 letter issued 
prior to the initial decision on the claim, a copy of which 
was provided to the veteran's attorney, the RO addressed all 
three notice elements delineated in the revised 38 C.F.R. 
§ 3.159, as well as the additional elements delineated by the 
Court in Dingess.  Based on the foregoing, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.  
Neither the veteran nor his attorney has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of his claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In this case, the veteran's service medical records are on 
file, as is one post-service private clinical record 
submitted by the veteran.  Despite being asked to do so, the 
veteran has neither submitted nor identified any additional 
records pertaining to his claim and no outstanding records 
are evident from a review of the record.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2007).  

Although the veteran has not been afforded a VA medical 
examination in connection with his claim, the Board concludes 
that one is not necessary.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).  As set forth in more 
detail below, the service medical records show that the 
veteran's hearing acuity was normal at the time of his 
separation from service and he denied having hearing loss.  
Additionally, the record does not show, nor has the veteran 
contended, that his hearing loss disability was present 
during service or on a continuous basis thereafter.  Finally, 
the record on appeal contains no competent evidence that the 
veteran currently has a hearing loss disability for VA 
compensation purposes.  Under these circumstances, an 
examination or opinion is not necessary.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
and notification duties to the veteran.  Again, neither the 
veteran nor his representative has argued that additional 
efforts are necessary.  


Background

The veteran's service medical records show that at his March 
1988 naval enlistment medical examination, he denied a 
history of hearing loss.  His ears were normal on clinical 
evaluation.  Audiometric testing showed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
5
LEFT
15
0
0
10
5

In-service medical records include the report of a May 1988 
audiogram showing that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
5
5
LEFT
10
5
0
15
0

At his December 1988 naval discharge medical examination, the 
veteran specifically denied hearing loss and ear trouble.  
His ears were normal on clinical evaluation.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
5
LEFT
0
0
0
5
0

The audiologist noted that the veteran worked in a loud noise 
area, but did not have hearing loss.  Rather, she indicated 
that the veteran's hearing acuity was within normal limits.  
She further noted that the veteran had had no significant 
threshold shift during service.  

The post-service record on appeal shows that in April 2001, 
the veteran submitted an original application for VA 
compensation benefits, seeking service connection for 
residuals of a sunburn to the legs and ankles.  His 
application is entirely silent for any mention of hearing 
loss.  The veteran failed to respond to the RO's request for 
medical evidence showing a current disability and the claim 
was denied in an unappealed July 2002 rating decision.

In September 2006, the veteran submitted a claim of service 
connection for hearing loss and tinnitus.  He indicated that 
he had been exposed to loud noise during service from 
automatic weapons fire and aircraft engines.  He indicated 
that he first noticed tinnitus during service and indicated 
that he currently had tinnitus constantly.  He did not make 
any assertions regarding his claimed hearing loss.  

In support of his claim, the veteran submitted an August 2006 
letter from a private audiologist who indicated that an 
August 2006 audiogram had shown mild high frequency 
sensorineural hearing loss bilaterally, with a pure tone 
average for the 1000, 2000, 3000, and 4000 hertz frequencies 
of 20 decibels in the right ear and 18.75 decibels in the 
left ear.  Word recognition scores using the Maryland CNC 
test were 100 percent correct, bilaterally.  The audiologist 
also noted that the veteran had complained of tinnitus since 
1988.  The audiologist indicated that from the veteran's 
reported history of noise exposure in the military, "it is 
quite likely that this was the beginning of your hearing loss 
and tinnitus."  The audiologist noted that the veteran had 
denied any significant noise exposure since service.  

Attached to the audiologist's letter was the August 2006 
audiogram showing pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
30
LEFT
15
15
5
20
35

The audiologist noted that the average puretone thresholds 
(for the 1000, 2000, 3000, and 4000 hertz frequencies) were 
20 decibels in the right ear and 18.75 decibels in the left 
ear.  

In an October 2006 letter, the RO advised the veteran of the 
evidence necessary to substantiate his claim and requested 
additional evidence.  The veteran did not respond.  In a 
December 2006 rating decision, the RO denied service 
connection for hearing loss, noting that the evidence of 
record did not show that the veteran currently had a hearing 
loss disability, as required by 38 C.F.R. § 3.385.  (The RO 
granted service connection for tinnitus, based on the 
audiologist's August 2006 opinion).  

On behalf of the veteran, his attorney submitted a notice of 
disagreement with the RO's denial of service connection for 
hearing loss, although he provided no argument or additional 
evidence.  In January 2007, the RO issued a Statement of the 
Case, again setting forth the requirements of section 3.385 
and noting that the evidence of record did not show 
audiometric findings which indicated a current hearing loss 
disability.  

In February 2007, on behalf of the veteran, his attorney 
submitted a VA Form 9, Appeal to the Board.  Again, he 
provided no argument or additional evidence.  The record on 
appeal indicates that neither the veteran nor his attorney 
has contacted VA since that time.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran seeks service connection for bilateral hearing 
loss.  Although neither he nor his attorney has submitted any 
argument in support of the claim, based on the veteran's 
statements in clinical settings, it appears that he may be 
contending that he currently has bilateral hearing loss as a 
result of in-service noise exposure.  

As set forth above, although it was noted that the veteran 
worked in a high noise environment, his service medical 
records contain no indication of hearing loss.  
Significantly, at his December 1988 naval discharge medical 
examination, the veteran specifically denied having hearing 
loss and audiometric testing revealed that the veteran's 
hearing acuity was normal.  The examining audiologist further 
noted that the veteran had experienced no significant 
threshold shift during service.  

The Board further notes that the post-service record on 
appeal is entirely silent for complaints of hearing loss for 
many years after service.  For example, when the veteran 
submitted his original application for VA compensation 
benefits in April 2001, he made no reference to hearing loss.  

The Board observes that the first notation of a complaint of 
hearing loss is not until August 2006, when the veteran 
underwent private audiometric testing in connection with his 
complaints of hearing loss and tinnitus.  While audiometric 
testing performed at that time showed decreased hearing 
acuity, a bilateral hearing loss disability was not shown.  
See 38 C.F.R. § 3.385.  

In fact, the Board has carefully reviewed the record on 
appeal, but finds no probative evidence showing that the 
veteran currently has hearing loss to the extent necessary to 
constitute a disability for service connection purposes under 
38 C.F.R. 3.385.  Again, both the veteran and his attorney 
were advised that the record on appeal lacked probative 
evidence of a current hearing loss disability, but neither 
submitted or identified any additional evidence in support of 
the claim.  See 38 U.S.C.A. § 5107(a) (it is the claimant's 
responsibility to support a claim for VA benefits).  

The Board has considered the August 2006 letter from the 
private audiologist noting that the veteran had a mild high 
frequency sensorineural hearing loss, bilaterally, and that 
it was quite likely that the veteran's hearing loss had begun 
during service.  This opinion, however, is of limited 
probative value.  First, the audiologist's characterization 
of the veteran's decreased hearing acuity as "hearing loss" 
does not constitute evidence of a current disability, absent 
specific audiometric findings showing that the veteran's 
decreased hearing acuity met the criteria set forth in 
38 C.F.R. § 3.385.  Such a determination is made by a 
mechanical application of audiometric test findings to the 
specific criteria set forth in section 3.385.  Cf. Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
record appeal contains no probative evidence that the 
veteran's decreased hearing acuity is severe enough to 
constitute a disability for VA compensation purposes.  
Additionally, the Board notes that the probative value of the 
audiologist's nexus opinion is reduced as he did not have the 
benefit of a review of the veteran's claims folder, 
particularly the service medical records showing normal 
hearing acuity at the time of separation from service.  Cf. 
Grover v. West, 12 Vet. App. 109, 112 (1999); see also Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993).

In summary, the Board finds that the most probative evidence 
shows that the veteran's hearing acuity was within normal 
limits during service and at the time of his separation from 
service.  Additionally, the record on appeal contains no 
probative evidence showing that the veteran currently has a 
hearing loss disability for VA compensation purposes.  The 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt doctrine is not for application.  38 
U.S.C. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


